Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 10/6/2022. Claims 1-5, 7-8, 11-16, and 19-28 are now pending in the application. Claims 1, 3-5, 7-8, 11, 13, and 23 have been amended, claim 18 has been canceled, and claims 25-28 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.

Election/Restrictions
Newly added claims 25-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 25 is drawn to a power conditioner including a communication unit that communicates with a first device and a second device, which is distinct from an information processing device/method/computer program (claims 1, 7 and 8), a computer program stored in a non-transitory computer readable medium (claim 11) and an information processing system (claim 13) as originally claimed.
See in particular the limitations: “the power conditioner comprising: a first transmission unit that, when having received a transmission request from the first device, transmits information including a device state of the power conditioner itself to the first device; a storage unit that stores screen data for screen display; a creation unit that, when having received a connection request from the second device, acquires information including the device state, and creates, based on the screen data, display information for displaying a screen including the acquired information and receiving an operation on the screen; and a second transmission unit that transmits the created display information from the communication unit to the second device”.
Newly submitted dependent claims 26-28 also recite features which are distinct from the invention originally claimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 25-28 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 11-12 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11 recites the limitation "displaying a screen for receiving an operation for the power conditioner", which is not understood and therefore not clear. Indeed “receiving” is a action and not an object. Appropriate correction or clarification is requested.
Claims 12 and 22 are rejected because of their dependency on previously rejected claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 5, 7-8, and 19-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Allert et al. (U.S. Publication No. 2011/0231159; hereinafter “Allert”).

As per claim 1, Allert discloses an information processing device (e.g. abstract; para. [0002], [0011], [0059]-[0066], [0071]-[0072], [0085], [0096], [0098], [0107]; claims 1, 6, 8, 18, 20) that transmits information (claim 1: “forwarding operation data”) on a plurality of energy storage devices (e.g. para. [0046] & [0100]: power generators, which may be a battery) and a power supply-related device (PV, W in fig. 1; inverter which is a conditioner) in response to a request from an outside or as an event (e.g. claim 6), the information processing device comprising:
a controller (e.g. para. [0072] & [0105]: processing unit) that is configured to acquire information including a state of the plurality of energy storage devices (claim 8: “operation data from the power generators”; para. [0085], [0096] & [0098]: where a power generator is a battery) and the power supply-related device (claim 1, 8: “operation data from each inverter unit”) through communication by at least a communication device (e.g. para. [0105: communication unit) provided in each of the plurality of energy storage devices (e.g. para. [0046] & [0100]: “the communication network … may also be extended to the power generators connected to the inverter units, or the inverter units may, by separate communication links, also receive operation data from the power generators. If the communication network is extended to the power generators, operation data from the power generators, upon being forwarded towards the monitoring unit, may be merged in the inverter units and any intermediate unit”) and the power supply related device (e.g. see para. [0046], [0072] & [0105]: a monitoring unit (PC in fig. 1) or an intermediate unit (DL1 and DL2 in fig. 1) are configured to acquire operation data from power generators (i.e. a plurality of energy storage devices) and a plurality of inverters (PV, W in fig. 1; i.e. a power-supply related device));
a storage processing unit (e.g. para. [0059] & [0061]) that is configured to store the acquired information in a storage medium in association with information that is configured to identify the plurality of energy storage devices and the power supply-related device, respectively (e.g. figs. 1-5; para. [0048]-[0051], [0059] & [0061]: the measured values or parameters (from the operation data) are merged to form display values which are stored in a memory); and
a transmission processing unit that is configured to transmit display information for collectively displaying the information on the plurality of energy storage devices and the power supply-related device stored in the storage medium for each system including the plurality of energy storage devices and the power supply-related device, or for each place where the plurality of energy storage devices and the power supply-related device are installed (e.g. see para. [0061], [0064]-[0066], [0072] & [0124]-[0130]: From the stored information, the monitoring unit generates display information for collectively displaying the information on each of the power generators and the inverters, and transmits the display information to a display).

As per claim 5, claim 1 is incorporated and Allert discloses: wherein the display information includes connection information to the communication device provided in each of the energy storage devices and the power supply-related device (e.g. see para. [0021], [0064], [0072] and [0107]).
 
As per claim 19, claim 1 is incorporated and Allert discloses: wherein the power supply-related device comprises at least one of a power conditioner, an uninterrupted power supply, and a rectifier (e.g. para. [0011], [0021] & [0059]: inverter which is a conditioner).

Method claims 7 and 20 recite corresponding features of apparatus claims 1 and 19. Therefore, claims 7 and 20 are rejected for the same reasons set forth in claims 1 and 19 above for having similar limitations and being similar in scope.

Computer program claims 8 and 21 recite corresponding features of apparatus claims 1 and 19. Therefore, claims 8 and 21 are rejected for the same reasons set forth in claims 1 and 19 above for having similar limitations and being similar in scope.

Claims 11-12 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. (U.S. Publication No. 2018/0375374; hereinafter “Ito”).

As per claim 11, Ito discloses a computer program, stored in a non-transitory computer readable medium (e.g. para. [0008] & [0033]), for causing a computer including a display unit (fig. 1: e.g. display 405 of informational terminal 400) to receive and display information on a power conditioner (fig. 1: power conditioner 200), the computer program causing the computer to execute:
requesting a communication connection to a communication device (fig. 1; para. [0033]: a communication interface I/F of the power conditioner 200 in communication with operation terminal 300) provided in the power conditioner (e.g. figs. 1-3; para. [0033]: the power conditioner 200 includes a computer comprising a processor (microprocessor), a communication interface (I/F); the communication I/F is a communication circuit for communicating with, for example, power generation device 70, power storage device 100, or operation terminal 300; also see para. [0038]: “controller 403 controls second communication unit 402 to receive management information (see FIG. 2) from power management system 10”; and para. [0048]-[0049]: “… the request information may be a request for pairing by Bluetooth®, or information for pairing (mutual authentication) […] where the mutual authentication in Step S11 is successful (Step S12), information terminal 400 and operation terminal 300 enter a wireless connection state … Alternatively, operation terminal 300 may receive management information from power conditioner 200 and transmit the management information to information terminal 400, after receiving the request information from information terminal 400”);
receiving, from the communication device, screen display information, which is based on screen data stored in the communication device (para. [0033]-[0034] & [0037]-[0038]: “The computer in power conditioner 200, for example, manages the control states of power storage device 100 and power generation device 70, and records and sequentially updates management information in a storage medium such as memory, based on storage battery-related information received from power storage device 100 and the like […] The operation terminal can obtain management information from power conditioner 200 and display, for example, part (e.g. information relating to storage battery 109) of the management information on a display at any time”), including a menu for displaying a state of the power conditioner (e.g. fig. 5; para. [0049]-[0050]: “When the first management information is received by management information receiver 420, information terminal 400 generates a display element representing storage battery information and the like based on the first management information and displays the display element on display 405, by display unit 430 (Step S14). FIG. 5 illustrates an example of a screen of display 405 in information terminal 400 displaying the display element in Step S14. Screen 510 illustrated in FIG. 5 represents the storage battery state that charging is being performed normally and the charge level is 70%, and includes buttons 501 to 504 as graphical user interface (GUI) components”; note, para. [0067]: the first management information any include a state of the power generation device information) and a menu for displaying a screen for receiving an operation for the power conditioner (e.g. para. [0051]: gathering battery data following a user request on the display 400); and
displaying a screen including state information of the power conditioner and the screen for receiving the operation for the power conditioner based on the received screen display information (e.g. figs. 5 & 9; para. [0049]-[0051] & [0071]).

As per claim 12, claim 11 is incorporated and Ito discloses: wherein the screen display information includes information for displaying an object (para. [0043]: a display element (e.g. a character string, an image, etc. indicating the state of the storage battery)) corresponding to a power supply-related device connected to the power conditioner (e.g. figs. 1-2 and 9: the display element may include information related to the storage battery or the power generation device [i.e. a power supply-related device connected to the power conditioner]), and the object includes information for displaying information on the power conditioner and a power supply-related device connected to the power conditioner (e.g. see figs. 1-2, 5, 9; para. [0033], [0043], [0050], [0061] & [0071]).

As per claim 22, claim 12 is incorporated and Ito discloses: wherein the power supply-related device comprises at least one of a power conditioner, an uninterrupted power supply, and a rectifier (fig. 1: power conditioner 200).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Allert in view of Tominaga (U.S. Publication No. 2009/0243555).
As per claim 2, claim 1 is incorporated and Allert discloses: wherein the display information is information for displaying information in a hierarchical manner based on a connection configuration of the energy storage device (e.g. see abstract; para. [0021] and [0072]).
	Allert does not explicitly disclose wherein the energy storage device is configured by connecting a plurality of modules each including a plurality of energy storage cells.
	However, in the same field of a remaining battery capacity display unit and display method, Tominaga discloses: wherein the energy storage device is configured by connecting a plurality of modules each including a plurality of energy storage cells (e.g. figs. 1, 2, 4; para. [0041] & [0056]: the battery pack 6 includes a plurality of battery cells 4 connected in series).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the information processing device of Allert the known technique of configuring the energy storage device by connecting a plurality of modules each including a plurality of energy storage cells, as taught by Tominaga, as this would have allowed displaying the remaining battery capacity of the energy storage device/battery pack including a plurality of energy storage/battery cells.

As per claim 3, claim 2 is incorporated and Allert in view of Tominaga discloses: wherein the energy storage device is configured by connecting in parallel banks each obtained by connecting in series the plurality of modules each including the plurality of energy storage cells (Tominaga, fig. 1; para. [0041]).
As per claim 4, claim 2 is incorporated and Allert in view of Tominaga discloses: wherein with respect to the energy storage device, information is displayed in order of the module and the energy storage cell according to selection (see Allert, e.g. para. [0024] & [0041]; Tominaga, fig. 1; para. [0041]-[0042] & [0056]).
	
	Claims 13-16 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Allert.

As per claim 13, Ito discloses an information processing system (e.g. see figs. 1-3, 6-7, 11-12, 16) comprising: a communication device (e.g. fig. 1: operation terminal 300 in communication with a communication interface (I/F) of a power conditioner 200) connected to an energy storage device (fig. 1: power storage device 100) and a power supply-related device (fig. 1: power conditioner 200); and an information processing device (fig. 1: information terminal 400) that transmits and receives information to and from the communication device (e.g. para. [0033], [0038] & [0049]: “Alternatively, operation terminal 300 may receive management information from power conditioner 200 and transmit the management information to information terminal 400, after receiving the request information from information terminal 400”),
wherein the communication device includes a first transmission unit that is configured to, when having received a transmission request from the information processing device (i.e. information terminal 400), transmits information including a state obtained from the connected energy storage device or the power supply-related device to the information processing device (e.g. para. [0032]-[0035], [0037] & [0049]: “information relating to the storage battery such as the temperature measured by the temperature sensor and the remaining battery level (charge level)”),
a storage unit (para. [0033]: “The computer in power conditioner 200, for example, manages the control states of power storage device 100 and power generation device 70, and records and sequentially updates management information in a storage medium such as memory, based on storage battery-related information received from power storage device 100 and the like”) that is configured to store screen data for screen display, having a common portion that is common regardless of a type of the connected energy storage device or power supply-related device, and an individual portion that differs depending on the type (the broad feature “screen data” that are “for screen display” is made of the “information relating to the storage battery” that are to be displayed at e.g. display 405, 430; para. [0034]: “The operation terminal can obtain management information from power conditioner 200 and display, for example, part (e.g. information relating to storage battery 109) of the management information on a display at any time”; para. [0050]-[0051]: gathering battery data following a user request on the display 400; also see e.g. see figs. 2, 5, 7 & 9),
a processor that is configured to create display information of the connected energy storage device or the power supply-related device for displaying a screen based on the screen data of the connected energy storage device or the power supply-related device (created from information received by 200 and stored in the memory of 200 and is to be displayed at e.g. display 405, 430; para. [0033]-[0034]: “The operation terminal can obtain management information from power conditioner 200 and display, for example, part (e.g. information relating to storage battery 109) of the management information on a display at any time”; para. [0049]-[0051]: “Alternatively, operation terminal 300 may receive management information from power conditioner 200 and transmit the management information to information terminal 400 […] When the first management information is received by management information receiver 420, information terminal 400 generates a display element representing storage battery information and the like based on the first management information and displays the display element on display 405, by display unit 430”), and
a second transmission unit that is configured to transmit the created display information (created from information received by 200 and stored in the memory of 200) to a communication terminal device (e.g. para. [0038] & [0050]-[0051]: “In the storage battery information display process, controller 403 controls second communication unit 402 to receive management information (see FIG. 2) from power management system 10. Controller 403 then controls first communication unit 401 to transmit second management information generated based on the received management information (also referred to as “first management information”) to server 30 as a destination”).
Ito does not explicitly disclose a plurality of communication devices connected to an energy storage device and a power supply-related device, wherein each of the plurality of communication devices includes a first transmission unit that is configured to, when having received a transmission request from the information processing device, transmits information including a state obtained from the connected energy storage device or the power supply-related device to the information processing device.
However, in the same field of a system and method of forwarding operation data of a plurality of inverter units to a monitoring unit, Allert discloses: an information processing system comprising a plurality of communication devices (para. [0072]: the processing and communication units) connected to an energy storage device (e.g. para. [0046] & [0100]: power generators, which may be a battery) and a power supply-related device (inverter which is a conditioner), wherein each of the plurality of communication devices includes a first transmission unit that is configured to, when having received a transmission request from the information processing device (a monitoring unit), transmits information including a state obtained from the connected energy storage device (claim 8: “operation data from the power generators”; para. [0085], [0096] & [0098]: where a power generator is a battery) or the power supply-related device (claim 1, 8: “operation data from each inverter unit”) to the information processing device (e.g. para. [0021]-[0022] & [0072]: the inverter units and a plurality of intermediate data handling units are connected to a central monitoring unit in a communication network of logical tree architecture; the processing and communication units are connected to one another on the basis of a tree structure; para. [0046] & [0100]: “the communication network … may also be extended to the power generators connected to the inverter units, or the inverter units may, by separate communication links, also receive operation data from the power generators. If the communication network is extended to the power generators, operation data from the power generators, upon being forwarded towards the monitoring unit, may be merged in the inverter units and any intermediate unit”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Ito the known technique of including a plurality of communication devices connected to an energy storage device and a power supply-related device, wherein each of the plurality of communication devices includes a first transmission unit that is configured to, when having received a transmission request from the information processing device, transmits information including a state obtained from the connected energy storage device or the power supply-related device to the information processing device, as taught by Allert, as this would have allowed obtaining multitude of operation data provided by the plurality of energy storage devices and power supply-related devices (inverters) to be processed to form display values which are displayed on the monitoring unit/information processing device (Allert, e.g. para. [0072]).

As per claim 14, claim 13 is incorporated and Ito in view of Allert discloses: wherein the communication device includes an execution unit that is configured to execute a Web server program corresponding to a Web browser of the communication terminal device, and Web page information is created as the display information (see Ito, e.g. para. [0034], 0040] & [0083]: the display information may include information indicating an address of a specific web page (such as a page showing an abnormality handling method and the like) in a website).

As per claim 15, claim 14 is incorporated and Ito in view of Allert discloses: wherein the communication device stores, in the storage unit, a communication program for external cooperation, which differs depending on the type of the connected energy storage device or power supply-related device, and receives a communication connection based on a protocol from the communication terminal device (Ito, e.g. see para. [0033]-[0035], [0049]-[0051], [0071] & [0083]).

As per claim 16, claim 13 is incorporated and Ito in view of Allert discloses: wherein the information processing device receives a life prediction request for the energy storage device, and transmits a life prediction processing result corresponding to a request from the communication terminal device (Ito, e.g. para. [0033] & [0050]-[0051]: the management information includes storage battery information indicating the identification information (ID), state, charge/discharge mode, remaining battery level, temperature, charging current, use history, etc. of the storage battery of power storage device 100, power generation device information indicating the identification information (ID), state, etc. of power generation device 70, and so on).

As per claim 23, claim 13 is incorporated and Ito in view of Allert discloses: wherein the storage unit comprising a non-volatile memory (Ito, para. [0033]: the memory may include nonvolatile memory).  

As per claim 24, claim 13 is incorporated and Ito in view of Allert discloses: wherein the power supply-related device comprises at least one of a power conditioner, an uninterrupted power supply, and a rectifier (Ito, e.g. fig. 1: power conditioner 200).

Response to Arguments
(A) Applicant's arguments (Remarks, pages 3-8), filed 10/6/2022, with respect to rejection of claims 1, 5, 7-8, and 18-21 under 35 USC 102(a)(1) and (a)(2) as being anticipated by Allert, have been fully considered but they are not persuasive.
Applicant argues that the transmission of display information for collectively displaying the information on the plurality of energy storage devices and the power supply-related device is not shown or suggested by Allert reference.
The examiner respectfully disagrees. As has been established in the rejection of claims 1, 5, 7-8, and 19-21 above, Allert discloses a system where a monitoring unit (PC in fig. 1) or an intermediate unit (DL1 and DL2 in fig. 1) are configured to acquire operation data from power generators (i.e. a plurality of energy storage devices) and a plurality of inverters (PV, W in fig. 1; i.e. a power-supply related device) (Allert, e.g. para. [0046] & [0107]). The measured values or parameters (i.e. operation data) are merged to form display values which are stored in the memory. From the stored information, the monitoring unit generates display information for collectively displaying the information on each of the power generators and the inverters, and transmits the display information to a display (see Allert, e.g. para. [0061], [0072] & [0124]-[0130]), as required by independent claims 1, 7, and 8.
Applicant further argues (Remarks, page 8) that Allert merely discloses a key code with a plurality of digits, in which the individual digits may be assigned to selection keys or sub-keys or coding ranges, and these values are then displayed by the monitoring unit, and not the collective display as claimed. The examiner respectfully disagrees. The key code causes the values and parameters of the power generators and the inverters to be read from the memory unit and to form display values to be displayed in the monitoring unit (i.e. collective display of information on the plurality of energy storage devices and the power supply-related device, as claimed) (see Allert, e.g. para. [0061], [0064] & [0072]). The argument is not considered to be persuasive.
(B) Applicant's arguments (Remarks, pages 8-9), filed 10/6/2022, with respect to rejection of claims 13-16 and 23-24 under 35 USC 103 as being unpatentable over Ito in view of Allert, have been fully considered but they are not persuasive.
Applicant argues that the combination of Ito and Allert fails to teach or suggest both a first and second transmission unit as claimed.
The examiner respectfully disagrees. Ito at least in para. [0038] discloses controller 403 of information terminal 400 controls second communication unit 402 to receive management information (see FIG. 2) from power management system 10, and then controls first communication unit 401 to transmit second management information generated based on the received management information to server 30 as a destination, while Allert at least in para. [0072] discloses the processing and communication units in each unit/appliance are connected to one another on the basis of a tree structure. Thus, the combination clearly teaches both a first and second transmission unit as claimed. The argument is not deemed to be persuasive.
(C) Applicant's arguments (Remarks, pages 9-13), filed 10/6/2022, with respect to rejection of claims 11-12 and 22 under 35 USC 102(a)(2) as being anticipated by Ito, have been fully considered but they are not persuasive.
Applicant argues that Ito does not disclose “a communication device provided in the power conditioner” as the operation terminal 300 of Ito is not in the power conditioner 200 but a separate component, and that there is no disclosure or suggestion of “screen display information, which is based on screen data stored in the communication device” and “displaying a screen including state information of the power conditioner and the screen for receiving the operation for the power conditioner based on the received screen display information”.
The examiner respectfully disagrees. Ito discloses the power conditioner 200 is connected with an operational terminal 300 via a wired or wireless local area network (fig. 1; para. [0033]-[0034]). The power conditioner 200 comprises a communication interface I/F, which is a communication circuit for communicating with the operation terminal 300. Thus, the communication device (communication interface I/F) of Ito is provided in the power conditioner. As per the screen display information, which is based on screen data stored in the communication device, Ito at least in para. [0033]-[0034] & [0049] discloses that the computer in power conditioner 200 manages the control states of power storage device 100 and power generation device 70, and records and sequentially updates management information in a storage medium such as memory, based on information relating to the storage battery received from power storage device 100 and the like. The screen display information is thus made of the “information relating to the storage battery” stored in the memory of power conditioner 200 that are to be displayed at e.g. display 405, 430. The power conditioner 200 communicates with the operation terminal 300, which has a user interface for displaying the received information (i.e. displaying a screen including state information of the power conditioner) and for receiving an operation of a user, for example instructions relating to the charging or discharging of the storage battery (i.e. the screen for receiving the operation for the power conditioner based on the received screen display information). Furthermore, the operational terminal 300 can transmit the received information to an information terminal 400, which displays the information on a display (see Ito, e.g. figs. 5 & 9, para. [0049]-[0051] & [0071]).
Applicant further argues that Ito also fails to teach or suggest an object that includes information for displaying information on the power conditioner and a power supply-related device connected to the power conditioner, as recited in claim 12. The examiner respectfully disagrees. As shown in figs. 1-2 and 9 of Ito, the display elements include information related to the storage battery and the power generation device (i.e. a power supply-related device connected to the power conditioner). Therefore, the argument is not considered to be persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov